Citation Nr: 1020058	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-23 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for psychosis.

2.  Entitlement to service connection for atherosclerotic 
heart disease.

3.  Entitlement to service connection for a lung disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to May 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which denied service connection for 
psychosis, atherosclerotic heart disease and dyspnea, claimed 
as a lung condition.

The Veteran testified at a video conference before the 
undersigned Veterans Law Judge in January 2010.  A transcript 
of the hearing is of record.  


FINDINGS OF FACT

1.   Competent evidence of a nexus between the Veteran's 
psychosis and active military service is not of record, nor 
did it manifest to a compensable degree within a year after 
service. 

2.  Competent evidence of a nexus between the Veteran's 
atherosclerotic heart disease and active military service is 
not of record, nor did it manifest to a compensable degree 
within a year after service. 

3.  Competent evidence of a nexus between the Veteran's lung 
disability and active military service is not of record. 


CONCLUSIONS OF LAW

1.  Psychosis was not incurred in or aggravated by active 
military service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Atherosclerotic heart disease was not incurred in or 
aggravated by active military service, nor may in-service 
incurrence be presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).

3.  A lung disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain diseases, 
to include cardiovascular-renal disease and psychoses, when 
they are manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 
 
The Veteran asserts that he is entitled to service connection 
for psychosis, atherosclerotic heart disease and a lung 
disability.  However, a review of the record reveals that 
service connection is not warranted.

A review of the Veteran's service treatment records shows 
that upon entrance into service in August 1975, the Veteran 
was in good health and no notations were made regarding his 
mental state, heart or lungs.  He made no complaints 
throughout service regarding his heart or psychosis.  The 
only complaint relating to his lungs was in April 1976 before 
his discharge.  The records show chest pain and a cough.  A 
chest examination yielded normal results.  The separation 
examination dated in April 1976 showed normal lungs and 
heart.  In addition, there were no reports of depression, 
anxiety or difficulty sleeping.  

Post service, private treatment records indicate that the 
Veteran first complained of chest pain in April 1986, as 
shown in a private hospital discharge summary.  His heart and 
chest were found to be normal, and the Veteran denied any 
history of psychiatric disease.  In February 1989,  after 
another instance of chest pain, the examiner noted that 
sarcoidosis was likely the cause of the chest pain and that 
it might be related to tuberculosis or a recent fungal 
infection, neither of which were noted in service.  

The first evidence of heart problems is shown in a Case 
History Statement-Cardiovascular dated in June 1995, which 
noted a history of coronary artery disease.  He underwent a 
left heart catheterization in 1999.     

In 2005, psychosis was diagnosed and treatment records from 
2007 show the Veteran was prescribed medication for 
depression.  With regard to the Veteran's claim of service 
connection for psychosis, the Board notes the decision in 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Clemons 
states that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the Veteran's description of the claim, 
reported symptoms and the other information of record.  In 
this case, the evidence of record shows diagnoses of 
psychosis and depression.  Therefore, all noted mental 
disabilities are discussed and considered in the adjudication 
of this issue.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
psychosis, atherosclerotic heart disease and a lung 
disability.  As the in-service treatment records indicate, he 
did not demonstrate or complain of a heart disability or 
psychosis at any point during active service.  His heart 
disability and psychosis also did not manifest to a 
compensable degree within a year after service.  The first 
complaints of heart problems and psychosis were in 1995 and 
2005 respectively, at least 19 years after his separation 
from service in May 1976.  With regard to the Veteran's 
complaint of chest pain right before he left service, the 
separation examination showed no problems with the Veteran's 
chest or lungs.  The record indicates that the earliest 
treatment the Veteran sought for his lungs post service was 
in 1986, 10 years after his separation from service.

	In addition to the absence of documented post-service 
symptomatology related to psychosis, heart disease and lung 
disease for many years, the Board must consider lay testimony 
concerning continuity of symptoms after service.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
the Veteran himself has stated that he does not remember 
having problems with psychosis in service.  See transcript of 
video conference dated January 2010.  The Veteran's only 
indications of a relation between his current disabilities 
and his service are the filing of his claims.  The Veteran 
also indicated that he never talked to his doctors about 
incurring his disabilities in service and has no medical 
nexus opinions for the Board to consider.  He has not 
provided a history of continued symptomatology since active 
service.

	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service and reported symptoms 
related to psychosis, atherosclerotic heart disease and a 
lung disability.  The fact that there was no record of any 
complaint, let alone treatment, involving these disabilities 
for many years is significant.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
	
	Further, the Board notes the absence of complaints at the 
separation examination.  The post-service treatment records 
show no connection between the Veteran's claimed disabilities 
and his service.  The records show the earliest disability 
beginning 10 years after discharge from active duty.  
Therefore, continuity has not here been established, either 
through the medical evidence or through the Veteran's 
testimony.  The medical evidence of record is also absent for 
any medical nexus opinions linking the Veteran's disabilities 
with his service.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection for psychosis, atherosclerotic heart 
disease and a lung disability and there is no doubt to be 
otherwise resolved.  As such, the appeals are denied.

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in August 
2005.  The Veteran did not receive notice of elements (4) and 
(5) (degree of disability and effective date).  However, 
notwithstanding this lack of Dingess notice the Board 
determines that the Veteran is not prejudiced, because as 
discussed in detail above, a preponderance of the evidence is 
against the claims for service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, and private medical records.  The Veteran 
was also afforded VA examinations with regard to his claims 
of psychosis and heart disease.  The examinations are not 
deemed adequate for rating purposes, as the examiner did not 
comment on whether there was a nexus between the Veteran's 
current disabilities and service.  

In service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply, stated the standards 
of McLendon were not met in this case, as competent medical 
evidence does not provide any indication that the Veteran had 
a disability in service or evidence that the disability is 
related to service.  Therefore, a medical examination did not 
need to be provided to the Veteran, and any inadequacies in 
the examinations provided are deemed to be harmless.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file.  Therefore, VA has substantially complied with 
the notice and assistance requirements and the Veteran is not 
prejudiced by a decision on the claims at this time.


ORDER

Entitlement to service connection for psychosis is denied.

Entitlement to service connection for atherosclerotic heart 
disease is denied.

Entitlement to service connection for a lung disability is 
denied. 




____________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


